Warner, Judge,
concurring.
This is a bill filed by the complainant against the defendant for a specific performance of a contract for the sale of a tract of land, the complainant offering, on his part, to pay *86the purchase-money and interest due thereon. The defendant objects to the performance of the contract on the ground that he was insane at the time the contract was made. It appears from the evidence in the record that in the month of August, 1848, on Saturday, the contract for the sale of the land was made for the sum of $450 00, a fair price as lands were selling in that neighborhood at the time. The writings were not executed on that day as the defendant was engaged in saving his fodder, but the parties were to meet at Johnson’s the next Monday and close the trade. On Monday, when the-parties met at Johnson’s, the defendant proposed to cancel the trade; said his wife was opposed to the sale, which the plaintiff declined to do. The plaintiff then executed his note to the defendant for the sum of $450 00, payable on the 25th December thereafter, and the defendant executed and delivered his bond to the plaintiff in the sum of $900 00, conditioned to make a good and sufficient title to the land on the payment of the note recited therein. On the 4th of October, 1848, the defendant wrote a letter to the plaintiff, who resided in another county, notifying him that he would not make a title to the land until compelled by law, as he was not in his proper mind at the time he made the contract, and therefore was not competent to make it, which letter is in the record. In the fall of 1849, plaintiff went to the house of defendant to tender him the money for the land, found defendant in bed sick, told him he had come to pay him for the land, provided he would make a deed to it. Defendant spoke but once,- and said he should not give up his land. Stafford, a witness, states that subsequent to this transaction, he asked defendant why he did not take the money; defendant replied, “ that he knew how to fool them.” There were a number of witnesses introduced on both sides as to the sanity of the defendant at the time of making the contract, and upon this point in the case the testimony, is conflicting, though several of the defendant’s witnesses testify that he was capable of attending to his own business, did *87his own trading, and was a hard working, industrious man. The witnesses prove a good deal of strange; eccentric conduct on the part of the defendant. The land is now worth from $1,600 00 to $2,000 00. This case has been pending in Court for twenty years, and there have been two verdicts of two special juries in favor of the complainant.
On the last trial, the jury decreed a specific performance of the contract by the defendant, on the complainant’s paying the principal and interest due on the note up to the 15th October, 1849, allowing the defendant compensation for the improvements made on the land. The defendant moved for a new trial on the grounds, that the verdict was contrary to law; that the verdict was strongly and decidedly against the weight of the evidence; that the Court erred in admitting the bond for title in evidence without proof of the execution thereof, and that the Court erred in its charge as to the law in regard to the tender of the money. In my judgment, there was no error, in view of the facts of this case, in admitting the bond in evidence, or in the charge of the Court as to the tender of the money. The bond was set forth in the bill, and admitted by the defendant in his answer. The defendant refused to perform the contract, on his part, absolutely. The complainant, in his bill, offered to perform it on his part by paying what was due by the terms of the contract. If the defendant was insane at the time of making the contract, it was not binding on him, either in a Court of law or in a Court of equity, and that was the question in the case for the jury to decide. And there having been two concurring verdicts of two special jurys in the county of the defendant’s residence, in favor of his sanity and capacity to make the contract, and there being sufficient evidence in the record to sustain the verdict, according to the repeated rulings of this Court, there was no error in the Court below in refusing the new trial. The question of sanity or insanity is a question of fact. Eccentricity of character is not ’insanity, and when all the evidence in this record is closely scrutinized, *88the motives of the defendant in endeavoring to get rid of this contract, considered, which are so clearly manifested by him, from the day he proposed to cancel it at Johnson’s, up to the time of the trial, it is extremely difficult for me to say that the verdict is not right under that evidence. As a general rule, it may be safely said, that those persons who are, in fact, insane, are the last to discover or to admit it; whereas the defendant in this case appears to have discovered that he was insane shortly after making the contract for the sale of his land, and to have notified the plaintiff of that fact by letter. There is no error alleged in the record as to the charge of the Court to the jury in submitting the question of the defendant’s mental capacity to make the contract, and we must presume that the Court properly instructed them as to the principles of law and equity applicable to that point in the case. When a contract for the sale of land is in writing, and the parties have the capacity to contract, when it is certain and fair in all its parts, is for an adequate consideration, and capable of being performed, it is just as much a matter of course for a Court of equity to decree a specific performance of it as it is for a Court of law to give damages for a breach of it: Chance vs. Beall, 20 Georgia Reports, 142.
McCay, Judge, dissented, but furnished no opinion.